DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 09/29/2021 have been considered for examination. 

With regard to the objections to claims, Applicant’s arguments filed 09/29/2021 in view of the amendments have been fully considered and are persuasive. Thus, the objections to claims have been withdrawn. 

With regard to the 112(b) rejections, Applicant’s arguments filed 09/29/2021 in view of the amendments have been fully considered and are persuasive. Thus, the 112(b) rejections to claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 09/29/2021 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 3-5, 8-9, 11, 13, 16 and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al (US Publication No. 2019/0082334) in view of Zhou et al (US Publication No 2019/0200337) and further in view of Zhu et al (US Publication No. 2019/0230544).

Regarding claim 1, Nagaraja teaches, a method performed by a wireless device [FIGS. 5A-5G and 10, a method performed by scheduled entity/UE 502, comprising: 
receiving one or more radio control messages comprising configuration parameters of a cell for beam failure recovery [FIGS. 5A-5G, 7 and 10; ¶0135 and 0139, (scheduled entity 1000/UE 502) receives control channels comprising configuration parameters for beam failure detection (i.e., radio control signal ... of a cell for beam failure recovery; note that the configuration parameters are associated with at least one cell], 
detecting a beam failure instance of a beam [FIG. 5F; ¶0086, detecting that the UE 502 no longer is able to see or communicate (i.e., detecting of a beam failure instance) using beam 525 (i.e., serving beam; note that the beam 525 has been used as a serving beam before it deteriorated]; 
determining, in response to the detecting [FIG. 5F; ¶0086, in response to detecting that the UE 502 no longer is able to see or communicate (i.e., detecting of a beam failure instance) using beam 525], a first candidate beam set of the plurality of candidate beam sets [FIG. 5F; ¶0086, determining the first set of beams 521, 523, 525 and 527 of the plurality of beams 521-528]; 
selecting a candidate beam from the first candidate beam set [FIG. 5F; ¶0086, selecting the beam 523 from the first set of beams 521, 523, 525 and 527]; and 
transmitting a preamble associated with the candidate beam for the beam failure recovery [FIG. 5F; ¶0086-0089, transmitting a request 570 including a resource such as a preamble (i.e., preamble; note that further see, ¶0087, “UE 502 determines a resource corresponding to the selected beam index for transmitting the beam failure recovery signal, and the resource includes .. a preamble”) indicating a beam index associated with the beam 523 (i.e., candidate beam) for a beam failure recovery (note that the request 570 includes a beam failure recovery signal)].  
Although Nagaraja teaches, “receiving one or more radio control messages comprising configuration parameters of a cell for beam failure recovery”, “detecting a beam failure instance of a beam”, “determining, in response to the detecting, a first candidate beam set of the plurality of candidate beam sets”, and “selecting the candidate beam from the first candidate beam set” as set forth above, Nagaraja does not explicitly teach (see, emphasis), wherein the serving beam set; a plurality of candidate beam sets, and a priority order in which to monitor the plurality of candidate beam sets, detecting a beam failure instance of the serving beam set;  determining a first candidate beam set ... to monitor based on the priority order.
	However, Zhou teaches, 
receiving resource control messages comprising configuration parameters indicating [FIGS. 5-8 and 15; ¶0120-0123, receiver 310 (UE) receives a beam switch command comprising information identifying/indicating: 
a serving beam set [FIGS. 5-8 and 15; ¶0120-0123, first beam pair (note that the first beam pair is active/serving)]; 
a plurality of candidate beam sets [FIGS. 5-8 and 15; ¶0120-0123, second beam pair and third beam pair]; and 
a priority order of the plurality of candidate beam sets [FIGS. 5-8 and 15; ¶0120-0125, a priority order of the second to third beam pairs]; 
detecting a beam failure instance of the serving beam set [FIGS. 5-8 and 15; ¶0122, transmitting the beam switch command to switch away from the first beam pair (i.e., serving beam set); further see, ¶0087, note that determining to switch beam due to a failure of an active/serving beam (i.e., beam failure instance of serving beam), a beam parameter of the active beam failing to satisfy a threshold]; and 
determining a first candidate beam set based on the priority order [FIGS. 5-8 and 15; ¶0120-0125, selecting a third beam pair based on the priority order]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Nagaraja by including the above-mentioned features, as taught by Zhou, because it would provide the system with the [¶0077 of Zhou]. 
	Although Nagaraja in view of Zhou teaches, “receiving resource control messages comprising configuration parameters indicating a priority order of the plurality of candidate beam sets ... determining a first candidate beam set based on the priority order” as set forth above, Nagaraja in view of Zhou does not explicitly teach (see, emphasis), a priority order in which to monitor the plurality of candidate beam sets, ...  determining a first candidate beam set ... to monitor based on the priority order.
	However, Zhu teaches, a priority order in which to monitor the plurality of candidate beam sets, ...  determining a first candidate beam set ... to monitor based on the priority order [FIG. 1; ¶0068 and 0080-0081, (UE 210) identifies (i.e., determines) a set of priority beams (i.e., first candidate beam set) from which it selects beams for dynamic measurement (i.e., to monitor) such that all beams in the set of priority candidate beams is measured; note that there exists a priority order where the set of priority beams has a higher priority to be measured/monitored over the other beams].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Nagaraja and Zhou by including the above-mentioned features, as taught by Zhu, because it would provide the system with the enhanced capability of improving efficiency of beam measurement [¶0023-0024 of Zhu].

Regarding claim 3, Nagaraja in view of Zhou and Zhu teaches, “detecting a beam failure instance of the serving beam set; determining, in response to the detecting and based on the priority order, a first candidate beam set to monitor” as set forth above. Zhou further teaches, 

a second candidate beam set from the plurality of candidate beam sets before the first candidate beam set [FIG. 5; ¶0124-0125, identifying/determining the second beam pair (i.e., second candidate beam set) from the second to third beam pairs before the third beam pair; note that the third beam pair has a lower priority than the second beam pair (see, ¶00125)]; and
determining, based on monitoring the second candidate beam set, not to select a second candidate beam from the second candidate beam set [FIG. 5; ¶0124, (receiver 310) determines that the second beam pair (i.e., second candidate beam set) is not to be used based on the latest measurement and determines that the third beam pair (i.e., first candidate beam) is to be used; note that it is determined not to select the second beam pair],
wherein the determining the first candidate beam set is in response to the determining not to select the second candidate beam from the second candidate beam set [FIG. 5; ¶0124, (receiver 310) determines that the second beam pair (i.e., second candidate beam set) is not to be used based on the latest measurement and determines that the third beam pair (i.e., first candidate beam) is to be used; note that the determining of the third beam pair is in response to the determining of not selecting the second beam pair].

 Regarding claim 4, Nagaraja further teaches, the selecting the candidate beam from the first second candidate beam set is based on a channel quality of the candidate beam being better than a threshold [FIG. 5F; ¶0086, selecting the beam 523 from the first set of beams based on a received quality of the beam 523 higher than other beams].
	
Regarding claim 5, Nagaraja in view of Zhou and Zhu teaches all the limitations of claim 3. Zhou further teaches, a priority order indicates that the second candidate beam set has a higher priority than the first second candidate beam set [FIG. 5; ¶0125, the second beam pair has a higher priority than the third beam pair].
	
Regarding claim 8, Nagaraja teaches, wherein each of the plurality of candidate beam sets comprises one or more reference signals [¶0078-0080 and 0085-0086, each of the plurality of beam sets 521-528 comprises a corresponding beam reference signal (BRS)].  

Regarding claim 9, Nagaraja teaches, wherein the one or more reference signals comprise one or more synchronization signal physical broadcast channel blocks [¶0078-0080, 0085-0086 and 0096-0097, the beam reference signals comprises a synchronization signal block (SS-block); note that the synchronization signal is a physical broadcast signal (see further, ¶0048)].  

Regarding claim 11, Nagaraja in view of Zhou teaches, “serving beam set”, and Nagaraja further teaches, wherein the detecting the beam failure instance comprises detecting that a channel quality of reference signals in the serving beam is worse than a threshold [FIG. 5F; ¶0086 and 0155, detecting that the UE 502 no longer is able to see or communicate (i.e., detecting of a beam failure instance) comprises detecting (signal quality or strength) of corresponding BRS of the beam 525 (i.e., serving beam) deteriorates below a threshold (see further, ¶0155); “a predetermined threshold”].

Regarding claim 13, Nagaraja teaches, wherein each candidate beam set of the plurality of candidate beam sets comprise multiple candidate beams [FIG. 5F; ¶0077-0086, each candidate beam set (first set of beams or second set of beams) of the plurality of the plurality of beams 521-528 comprises multiple candidate beam].  

Regarding claim 16, Nagaraja teaches, wherein the preamble is identified by a
preamble resource associated with the candidate beam [FIG. 5F; ¶0086-0089, the preamble is identified by a resource corresponding to a selected beam index which is also associated with the beam 523 (i.e., candidate beam) , and wherein the preamble resource comprises at least one of a transmission resource in frequency domain for the preamble, and a transmission resource in time domain for the preamble [¶0081 and 0086-0089, the resource associated with the selected beam 523 comprises a resource in frequency domain of the preamble and a resource in time domain of the preamble].  

Regarding claim 19, Nagaraja teaches, a wireless device [FIGS. 5A-5G and 10; ¶0153, scheduled entity 1000/UE 502] comprising: 
one or more processors  [FIGS. 5A-5G and 10; ¶0153-0154, processor 1004]; and 
memory  [FIGS. 5A-5G and 10; ¶0153-0154, memory 1005] storing instructions that, when executed by the one or more processors, cause the wireless device to perform actions  [FIGS. 5A-5G and 10; ¶0153, storing program codes that when executed by the processor 1004, cause the scheduled entity 1000/UE 502 to perform actions]. 
Thus, claim 19 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 20, Nagaraja further teaches, a system [FIG. 1; ¶0028, wireless communication system 100] comprising a base station [FIGS. 1, 5A-5G and 7; ¶0028 and 0133, scheduling entity/base station] comprising: 
one or more first processors [FIGS. 1, 5A-5G and 7; ¶0028 and 0132-0134, processor 704]; and 
first memory [FIGS. 1, 5A-5G and 7; ¶0028 and 0132-0134, memory 705] storing first instructions that, when executed by the one or more first processors, cause the base station to transmit one or more radio resource control messages comprising [FIGS. 1, 5A-5G and 7; ¶0028 and 0132-0134, storing program codes that when executed by the processor 704, cause the scheduling entity 700/base station to transmit one or more control messages, wherein the configuration parameters [FIGS. 5A-5G, 7 and 10; ¶00135 and 0139, control channels comprising configuration parameters]; 
a wireless device [FIGS. 5A-5G and 10; ¶0153, scheduled entity 1000/UE 502] comprising: 
one or more processors  [FIGS. 5A-5G and 10; ¶0153-0154, processor 1004]; and 
memory  [FIGS. 5A-5G and 10; ¶0153-0154, memory 1005] storing instructions that, when executed by the one or more processors, cause the wireless device to perform actions  [FIGS. 5A-5G and 10; ¶0153, storing program codes that when executed by the processor 1004, cause the scheduled entity 1000/UE 502 to perform actions]. 
Claim 20 is merely different from claim 19 in that it additionally recites claimed features from the perspective of a base station, but recites similar features to claim 19 without adding further patentable feature. 
Therefore, claim 20 is rejected at least based on a similar rational applied to claim 1 or 19.

Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 23, claim 23 is rejected at least based on a similar rational applied to claim 8.

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 9.


Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 11.

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 13.

Regarding claim 27, claim 27 is rejected at least based on a similar rational applied to claim 16.

Regarding claim 28, claim 28 is rejected at least based on a similar rational applied to claim 18.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al (US Publication No. 2019/0082334) in view of Zhou et al (US Publication No 2019/0200337) and further in view of Zhu et al (US Publication No. 2019/0230544) and further in view of Wang et al (US Publication No. 2020/0053788).

Regarding claim 18, although Nagaraja teaches, the configuration parameters [FIGS. 5A-5G, 7 and 10; ¶00135 and 0139, control channels comprising configuration parameters for beam failure detection] and an association between the preamble and with the candidate beam [FIG. 5F; ¶0086-0089, a resource such as a preamble (i.e., preamble; note that further see, ¶0087, “UE 502 determines a resource corresponding to the selected beam index for transmitting the beam failure recovery signal, and the resource includes .. a preamble”) indicating a beam index associated with the beam 523 (i.e., candidate beam)], indicating an association between a preamble and a candidate beam.
	However, Wang teaches, configuration information indicating an association between a preamble and a candidate beam [¶0048, information (transmitted by base station) indicating an association relationship between RA preambles and Tx beams].	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Nagaraja in view of Zhou and Zhu by including, “configuration information indicating an association between a preamble and a candidate beam”, as taught by Wang, because it would provide the system with the enhanced capability of allowing a base station to determine/select Tx beam associated with RA preamble transmitted from UE [¶0048 of Wang].	
                                                                                                                         
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469